UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-5507 MAGELLAN PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 06-0842255 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Columbus Boulevard, Hartford, Connecticut 06106 (Address of principal executive offices) (Zip Code) (860) 293-2006 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer RSmaller reporting company  (Do not check if a smaller reporting company) The number of shares outstanding of the issuer’s single class of common stock as of February 07, 2008was 41,500,325. MAGELLAN PETROLEUM CORPORATION FORM 10-Q December 31, 2007 TABLE OF CONTENTS PAGE PART I — FINANCIAL INFORMATION ITEM 1 Condensed financial statements (unaudited) 3 Condensed consolidated balance sheets at December 31, 2007 and June 30, 2007 3 Condensed consolidated statements of operations for the three and six months ended December 31, 2007 and 2006 4 Condensed consolidated statements of cash flows for the six months ended December 31, 2007 and 2006 5 Notes to condensed consolidated financial statements 6 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 16 ITEM 4 Controls and Procedures 16 PART II — OTHER INFORMATION ITEM 1 Legal Proceedings 17 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 ITEM 4 Submission of Matters To a Vote of Security Holders 18 ITEM 5 Other Events 18 ITEM 6 Exhibits 18 Signatures 19 Certifications 35 EX-31: CERTIFICATIONS 35 EX-32: CERTIFICATIONS 36 2 MAGELLAN PETROLEUM CORPORATION FORM 10-Q PART I -
